 Case 2:20-cv-00011-LGW-BWC Document 12 Filed 02/18/20 Page 1 of 2


                                                                                FILE5
                                                                        U.S. DISTRICT C0URT
                                                                                 r< ■\ ,-u

              3^n tlie Winittt States: Wntvitt Court
                                                                                        F;1 2: 44
              tor t|)e ^outliem Bis^trtct of                                       U




                             prunsittitck IBtbtsftott                   Cl.ERK    .
                                                                        SO. DISF. Oi" GA.

DONJON-SMIT,        LLC,

         Plaintiff,

     V .

                                                               2:20-CV-011
ADMIRAL KARL L.           SCHULTZ,
CAPTAIN JOHN W.           REED,   COMMANDER
MATTHEW J.        BAER,    and COMMANDER
NORM C. WITT, in their official
capacity as Officers of the
UNITED STATES COAST GUARD,

         Defendants.


                                             ORDER


     On September 8,              2019,     the Golden Ray capsized in the St.

Simons     Sound.     Dkt.    No.    1.     It   remains     there   five months       later.

In December of 2019, Plaintiff, a maritime salvage company, learned

that another company was selected to take on the formidable salvage

work for the Golden Ray.                  Two months later,      Plaintiff filed suit

alleging     an     ^'imminent      environmental       catastrophe"       and     seeking,

among other forms of relief, a temporary restraining order.                                  Id.;

dkt. no.     6.     The Court is foreclosed from issuing a restraining

order without        notice       to the     other   side,    given that     the       request

does not comply with Federal Rule of Civil Procedure 65(b) (1) (B) .

Nevertheless, because of the gravity and time-sensitive nature of

the allegations made by Plaintiff, the Court scheduled an emergency
 Case 2:20-cv-00011-LGW-BWC Document 12 Filed 02/18/20 Page 2 of 2




hearing on the matter (with notice to the other parties). However,

Plaintiff has requested a continuance, which Defendants do not

oppose.


     The   hearing   requested        by    Plaintiff   is   continued   at

Plaintiff's request. However, the hearing will proceed on Tuesday,

February 25, 2020 at 10:00 a.m., and, given the importance and

time-sensitive nature of the matter, no further extensions will be

granted.   Any pre-hearing briefs must be submitted by 5:00 p.m. on

Friday, February 21, 2020.

     Furthermore, given the importance and time-sensitive nature

of the allegations, Counsel are hereby informed that the Court

will meet with them (in Court or by telephone) at least once a

week, every week, until the case concludes.

     SO ORDERED, this        dav^df^ebrua^j^ 2020.

                                             ./

                                                        \
                           HO k.   I^ISA GODBEY WOOD, >HDGE'■
                           UN I'UCD   STATES DISTRICT COURT
                           SOUTHERN        DISTRICT OF GEORGIA
